 Case1:20-cv-00122-EK-RML
Case  1:20-cv-00122-EK-RML Document
                            Document17-1
                                     20 Filed
                                         Filed06/10/20
                                               05/01/20 Page
                                                         Page11ofof22PageID
                                                                      PageID#:#:83
                                                                                 62


                       INITIAL CONFERENCE QUESTIONNAIRE
                 Clarke v. R.T.D. 52 L.L.C. et al
 CASE NAME:                                                      DOCKET NO.: 20-cv-00122-EK-RML

 1.    Date for completion of automatic disclosures required by Rule 26(a)(1) of the Federal
       Rules of Civil Procedure, if not yet made:    6/24/2020

 2.    If additional interrogatories beyond the 25 permitted under Rule 33(a) of the Federal
       Rules of Civil Procedure are needed, the maximum number by:
        plaintiff(s)       and defendant(s)
                                                                                                          10
 3.    Maximum number of requests for admission by: plaintiff(s) 10 and defendant(s)
                                                                                      2
 4.    Number of depositions by plaintiff(s) of: parties 4*         non-parties            5. Number of
                                                     2
       depositions by defendant(s) of: parties           non-parties    2     *Defendants respectfully object to
                                                                              Plaintiff's request for four (4)
                                                                              party depositions
 6.    Time limits for depositions: Per Fed.R.Civ.Pro

 7.    Date for completion of factual discovery:         10/26/2020


 8.    Number of expert witnesses of plaintiff(s):       0
                                                             medical     3*
                                                                              non-medical
                                                                               *Defendants respectfully object to
              Date for expert report(s):   11/30/2020                          Plaintiff's request for four (4)
                                                                               party depositions

 9.    Number of expert witnesses of defendant(s):           0   medical 2        non-medical

              Date for expert report(s): 11/30/2020

 10.   Date for completion of expert discovery:          1/25/2021

 11.   Time for amendment of the pleadings by plaintiff(s)          9/28/2020                or by
       defendant(s)
                                                                                  2
 12.   Number of proposed additional parties to be joined by plaintiff(s)                 and by
       defendant(s) 0 and time for completion of joinder:

 13.   Types of contemplated dispositive motions: plaintiff(s):                           defendant(s):
                    Motion for Summary Judgment
 14.   Dates for filing contemplated dispositive motions: plaintiff(s):
       defendant(s): ___________ 3/15/2021

 15.   Have counsel reached any agreements regarding electronic discovery? If so, please
       describe at the initial conference.
 Case1:20-cv-00122-EK-RML
Case  1:20-cv-00122-EK-RML Document
                            Document17-1
                                     20 Filed
                                         Filed06/10/20
                                               05/01/20 Page
                                                         Page22ofof22PageID
                                                                      PageID#:#:84
                                                                                 63


 16.   Will the parties *consent to trial before a magistrate judge pursuant to 28 U.S.C. §636?
       (Answer no if any party declines to consent without indicating which party has declined.)
              Yes         No X

 17.   This case should be ordered to arbitration at the close of discovery __________
                                                                              No       (yes/no)

 18.   This case should be ordered to mediation (now or at a later date) ________(yes/no)
        (Prior to the Initial Conference, counsel shall discuss with their clients and their adversaries whether
       arbitration or mediation is appropriate in this case and be prepared to explain their reasons to the court)

         Defendants' request an immediate referral to a Magistrate Judge for purposes of a
         Settlement Conference
         Plaintiff's request a referral to this Court's mediation program




* The fillable consent form AO 85 may be found at https://www.nyed.uscourts.gov/forms/all-
forms/general_forms and may be filed electronically upon completion prior to the initial
conference, or brought to the initial conference and presented to the Court for processing.
